. .’
.e
                                                                   305




                                   oplnlon Eo. O-7.502
                                   %I?: Is it mfudatorythat the
                                        city health officer be
                                        ap lntetl.sacb year snd
                                        2-e
                                          clted questlon8.
         Your letter of flwentber 9, 1966 has been reoeivedr-e-
guestingan opkfon of this departmentMC! presentingthe following
two questione:
            WI.                    state.l&s is it
                   Atrordiy to ,,the~
       asndatorythat the c ty hetith dfficsris appointed
       every two ye%rs?   '
            ‘(2).                    sL%yor and city counta   ;
       is z-e-electedentire1      ey wish to keep the sams
       city health officer 8 It necesscqr for the govern-
       * body ta agaia 08ficiallyappointthe health officer
       Sor a new tea-&"
            Article 4425, ILevisod
                                 Civil Statutesof Tsxas, as amended,
prorides:                                             ..
             "The goyerniig.bod;rof each inoorporatedcity and
        tom within this State shzS. elect l qualifiedperson
        for the office of City health officerby s najority
        of the vo';osof the governingbody, except in cities
        uhich aay be o*rat.edunder e charterprovidingfor a
        differentnet!& of se1ecti.qcity yaicians,in which
        event the dfiS.ceof city health offfh cer &all be filled
        as ie now PiLeG by the city physicist,,   butSin no
        iustaneesl;&.et~tof:ice02 city health ofricer bB
        aboliabed.         --liealtkofilcer    after amointzzent
        shall talccem? sub&be    to the of1 -1ciCl o.&; ant?ahdl
        flL - copy of such oath end a copy of his a~~oiWmrzt
\   .




        Ilon. oebrgo WI co% - P%w         2



             ~t&theTaxasStateBoard                ofKee&h, and ahallnotbe
             debti       ",z;&a;~ qualified
                                          untilaaidcopteeohall

                .   Ho tenure    of affieo      ir proaadbad   for the oit health
        officer,80 the etty would haye authoriOy'topreeoribaI;rordinanoo
        what the authoritiesfelt would-be the properlength of tho.Wrm of
        a city health officer. However,.the tena of office could not be
        fixed for a term longer.thantwo years because of the limitation6
        providedin ArticleXVI Section 30, of the Texas Cowtitution.
        380 &SO  ca~b&%ll VS. k&OWfl, 30 3.4. 322; h2hld.c:Vll.City    Of '
        Dallas, 63 SAT;'.
                        2nd 175, af-tirn?od
                                         # S.X. 2nd 167, oplnioil   withdrawn
        on rdmaring and reversedon ether grounds,103 S.W. 2nd 725.
                 Row&w,         Article       XVI, Section17, of the State Constlti%ion
        provides:
                 .ihllofficerswithin the Stat6 eh&U continueto
(7)          performthe &tie8    0: their offioeer
                                                 until their 5wz-
.b..         oe88or813hal.3.be dd.. qu&ified.R
                  'Pherbforo,
                            our antwer Lo ]iourfirst q&t&on is that a city
        health officer&tee no-thavo to be appo$ntbdevery two ywr6, but his
        ternlofofflce c#u¶not+befor8longortwm~aQtwoye~*
                                                                ia that it would not be
                                                                 a&o ol'ficially  ap it?%
                                                                 if that person now rolds
                                                                 ofMaa   until hi6   luo c es-
                                                                 advisable
                                                                      .~. if the city